SUPPLEMENTAL ALLOWANCE
	This action is in response to Applicant’s Request for Continued Examination submission dated October 7, 2021, in which provided a new IDS.  Claims 1, 7, 10, 12-13, 17-18, 29, 32, 35-37, 39, 78, 89, and 122-133 are again allowed.


Information Disclosure Statement
	The references contained in the IDS dated October 7, 2021 are made of record and do not affect the patentability of this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.


/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932